DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received by the office on 23 November 2020. Claims 1-20 are pending. Claims 2, 4, 8-11, and 15-20 are withdrawn as nonelected.
Election/Restrictions
Claims 2, 4, 8-11, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 November 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0178413 to Kalyanaraman (‘413 hereafter) in view of U.S. Patent Application Publication 2018/0273699 to Viswanathan Kalyanaraman (‘699 hereafter).
Regarding claims 1 and 14, ‘413 teaches a composition, comprising a partially crystalline polycarbonate (paragraph 0006) particulate comprising: an average cross-sectional dimension of from about 1 micrometer to about 200 micrometers (paragraph 0044); polycarbonate has a weight-average molecular weight, per polystyrene standards, of from about 17,000 to about 40,000 Daltons (paragraph 0029), and the composition exhibits a zero-shear viscosity of less than about 104 Pa s at the melting temperature of the partially crystalline polycarbonate.
Regarding claimed viscosity, it would have been obvious to one possessed of ordinary skill in the art at the time of invention to select the claimed range of viscosity since it has been held that the optimization of an art-recognized result effective variable involves only routine skill in the art. One would have been motivated to make this modification, since it was known 
Regarding the claimed degree of crystallization, it would have been obvious to one possessed of ordinary skill in the art at the time of invention to select the claimed range of crystallization since it has been held that the optimization of an art-recognized result effective variable involves only routine skill in the art. One would have been motivated to make this modification, since it was known at the time of invention that crystallization can affect the dimensional stability of articles made in additive manufacturing processes (paragraph 0006)
In the same field of endeavor, plastic powders, ‘699 teaches the claimed size range (Table 4) for the benefit of producing powders suitable for layer-based additive manufacturing methods. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘413 with those of ‘699 for the benefit of producing a powder suitable for an additive manufacturing process.
Regarding claim 3, ‘413 teaches the composition further comprising a flow promoter (paragraph 0050).
Regarding claim 5, ‘413 teaches composition wherein the flow promoter is present at from about 0.025 wt% to about 0.5 wt% as measured against the weight of the composition (paragraph 0050).
 Regarding claim 6, ‘413 teaches the composition wherein the flow promoter comprises silica, alumina, or any combination thereof (paragraph 0051).
Regarding claim 7, ‘413 teaches the composition wherein the average cross- sectional dimension is from about 10 pm to about 150 micrometers (paragraph 0060).
Regarding claim 12, ‘413 does not teach radiation absorbing material.
In the same field of endeavor, powder production, ‘699 teaches the composition comprising a radiation absorbing material having a X max for absorption of from about 200 to about 2500 nm (paragraph 0055, “NIR absorbing additive, IR absorbing additive” correspond to the claimed range).
Regarding claim 13, ‘413 teaches the composition further comprising a colorant or pigment wherein the colorant or pigment is contained within the at least a portion of the polycarbonate particles, external to the polycarbonate particles or both (paragraph 0055).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743